THOMPSON, Presiding Justice,
concurring specially.
Although I agree with much of what is said in the majority opinion, I write separately because I see no need to overrule Keenan v. Plouffe, 267 Ga. 791 (482 SE2d 253) (1997). Simplyput, while much of the discussion in Keenan strayed from a proper analysis of official immunity under OCGA § 50-21-25(a),its holding canbe limited to its facts,3 is not inconsistent with OCGA § 50-21-25 (a),4 and is not in conflict with the holding we reach today. We should not go out of our way to overrule it. See Etkind v. Suarez, 271 Ga. 352, 357 (519 SE2d 210) (1999) (“doctrine of stare decisis is essential to the performance of a well-ordered system of jurisprudence”).
Keenan proffered several reasons for concluding that Dr. Plouffe was not acting in the scope of his official state duties when he treated his patient. However, none of these reasons was viewed as a talisman, and we subsequently made it clear that “[t]he key factor in Keenan which prevented reliance on official immunity was that the patient was a private patient.” Harry v. Glynn County, 269 Ga. 503, 505 (501 SE2d 196) (1998) (emphasis supplied). That is because Ms. Keenan sought out and engaged Dr. Plouffe who agreed to be employed as her *476physician. Compare Keenan, supra at 793, with Porter v. Guill, 298 Ga. App. 782, 786 (681 SE2d 230) (2009).
Decided July 11, 2013
Reconsideration denied July 24, 2013.
Carlock, Copeland & Stair, Adam L. Appel, Kim M. Ruder, Owen, Gleaton, Egan, Jones & Sweeney, Annarita M. Busbee, Derrick L. Bingham, for appellant.
Blasingame, Burch, Garrard & Ashley, Gary B. Blasingame, Andrew J. Hill III, Josh B. Wages, Vincent A. Toreno, for appellee.
Hull Barrett, Floyd M. Taylor, David E. Hudson, James V. Painter, Trotter Jones, James S. V. Weston, Samuel S. Olens, Attorney General, Kathleen M. Pacious, Deputy Attorney General, Loretta L. Pinkston, Senior Assistant Attorney General, Claude M. Sitton, Assistant Attorney General, amici curiae.
In this case, unlike Keenan, the patient did not seek and make arrangements to employ a particular physician. On the contrary, the patient only happened to be treated by defendants, who were state-employed physicians, when the patient was admitted to MCG’s facility under life-threatening conditions. Thus, plaintiff’s child was not a private patient of defendants. On the basis of this “key factor,” I would conclude that defendants treated plaintiffs’ child in their official capacity as state-employed faculty members of MCG and that they are entitled to official immunity as a matter of law. And I would leave Keenan v. Plouffe in place, emended, but not erased.

 Our holding in Keenan was a narrow one and included this express caveat:
Because this case involves the exercise of a medical discretion on a private-pay patient that was not controlled by the government employer or by statute, we do not consider whether immunity is appropriate for state-employed physicians who are required to treat particular patients, or who are alleged to have violated governmental, as opposed to medical, responsibilities, or whose medical discretion is controlled or impacted by governmental standards or constraints.
(Emphasis added.) Id. at 796, n. 17.


 We plainly stated in Keenan that “the decisive question in this case is whether Dr. Plouffe was acting within the scope of his official state duties while treating Ms. Keenan. If he was, then he is protected from suit by OCGA § 50-21-25.” Id. at 793.